Case: 4:19-cv-00088-GHD-JMV Doc #: 54 Filed: 02/03/21 1 of 1 PagelD #: 124

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
GREENVILLE DIVISION
DARYL L. WREN PLAINTIFF
VS. CIVIL ACTION NO. 4:19-cv-00088-GHD-JMV

OFFICER VICTOR KING, Individually and in
his Official Capacity; ef al. DEFENDANTS

ORDER DISMISSING ACTION BY REASON OF SETTLEMENT
The Court has been advised by counsel that this action has been settled or is in the process
of being settled. Therefore, it is not necessary that the action remain upon the calendar of the
court.
The Court ORDERS that the action is DISMISSED without prejudice. The Court retains
complete jurisdiction to vacate this order and to reopen the action upon cause shown that settlement
has not been completed and further een is necessary.

SO ORDERED, this, the day of February, 2021.

VA I pirdane

SENIOR U.S. DISTRICT JUDGE

 
